Citation Nr: 9927587	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-25 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
unauthorized dental treatment from January to March 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1955.  
He has been in receipt of a 100 percent rating for bilateral 
deafness since December 1987.  

This case comes to the Board on appeal of an adverse decision 
by the Medical Administration Service (MAS) of the Department 
of Veterans Affairs Medical Center (VAMC) located in Denver, 
Colorado, which denied payment or reimbursement of 
unauthorized dental expenses.  The case was certified to the 
Board from the VA Regional Office (RO) in Denver Colorado.  

Hearings on appeal were conducted by the MAS of the VAMC in 
September 1994 and by the undersigned at the RO in July 1999.  


FINDINGS OF FACT

1.  Unauthorized private dental services were rendered from 
January to March 1994.  

2.  The private dental treatment from January to March 1994 
was not rendered due to an emergency such that a delay would 
have been hazardous to the appellant's life or health.  

3.  VA dental facilities were feasibly available during the 
veteran's private dental treatment from January to March 
1994.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses for 
unauthorized dental treatment incurred from January to March 
1994 are not met.  38 U.S.C.A. § 1728 (West 1991 & Supp. 
1999); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks reimbursement or payment of the cost of 
unauthorized private dental services rendered from January to 
March 1994.  The appellant's claim is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  All 
relevant facts have been properly developed and, therefore, 
VA's duty to assist the appellant has been satisfied.

Factual Background.  There is no disagreement as to the 
essential facts in this case.  The veteran was being treated 
at a VA dental facility in November 1993.  At that time, the 
veteran complained of a strange taste in his mouth, which he 
felt was due to a particular tooth.  The treating VA dentist 
could not find the source of the veteran's complaints.  He 
suggested taking x-rays to locate the problem, but the 
veteran refused.  It is neither contended nor shown that the 
veteran sought prior authorization from the VA for private 
dental treatment.  

The record shows that in January 1994 the veteran, without 
notifying VA, sought treatment at a private dental facility, 
where he did allow x-rays to be taken.  The x-rays showed 
that there were caries under an existing crown on tooth # 11.  
The crown, which was part of a bridge, was removed and the 
tooth was built-up and recrowned.  The cost of these 
procedures was $691 for which the veteran now seeks 
reimbursement.  A statement from the treating private dentist 
submitted to the undersigned at the July 1999 hearing shows 
that the veteran was initially seen in January 1994, that the 
build-up and crown preparation were done in February 1994 and 
that the crown was permanently seated in March 1994.  

In a letter dated in March 1994, the originating agency 
notified the veteran that since a VA medical facility was 
readily available, payment of unauthorized dental expenses 
was denied.

At both hearings on appeal, the veteran argued that the VA 
dentist was not helping him and that was why he sought 
private treatment.  He felt that he had not received 
"adequate treatment" from the VA dental clinic.  He also 
argued that since the VA wasn't helping him, then proper VA 
treatment can not be said to have been feasibly available to 
him. 

Criteria.  Those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  38 U.S.C.A. § 1712(a)(1)(G); 38 C.F.R. 
§ 17.161(h).

Pursuant to 38 U.S.C. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; 

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, [or] (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability . . . ; and 

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728(a)(1)-(3) (emphasis added); see also 38 
C.F.R. § 17.120.  The appellant must meet all of the 
requirements of 38 U.S.C. § 1728(a) before reimbursement may 
be awarded.  Malone v. Gober, 10 Vet. App. 539, 544 (1997); 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66, 68 (1993).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

Analysis.  A review of the record reflects that the veteran 
has a total disability permanent in nature resulting from 
service-connected disability.  Thus, the veteran satisfies 
the eligibility criteria for any needed VA outpatient dental 
treatment as authorized by the Chief, Dental Service.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

However, in order for unauthorized medical expenses to be 
paid, all three of the criteria set out in 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120 must be met.  Here, the record does 
not show that the two of the three criteria for reimbursement 
of unauthorized medical expenses have been met.  The private 
dental services obtained by the veteran are not shown to have 
been emergent in nature and his election of private dental 
treatment was not due to the unavailability of VA dental 
treatment, but rather due to personal preference.

The veteran's contention that his VA treatment was inadequate 
is not supported by any medical evidence.  The record shows 
that the appellant elected to use such private dental 
services in preference to those readily available to him 
through the VAMC.  The record also shows that the veteran was 
receiving dental treatment prior to and after the dates of 
the private dental services.  Thus, there is no indication 
that VA services were not feasibly available to him.  While 
the veteran was dissatisfied with his VA dental treatment at 
that time, the record shows that he would not allow the VA 
dentist to take the x-rays needed to properly evaluate his 
complaints, although he allowed the private dentist to do so.  

A review of the evidence of record also fails to disclose the 
presence of an emergent dental or medical situation where 
delay would have been hazardous to the life or health of the 
veteran.  The appellant's dental treatment began in January 
1994 but was not completed until March 1994.  This time frame 
does not suggest the presence of an emergent situation, nor 
does the veteran suggest that the treated condition was in 
any way hazardous to his life or health.  

In view of the foregoing, the Board finds that the evidence 
of record does not establish the presence of an emergent 
dental situation or that VA dental facilities where not 
feasibly available.  Absent evidence that all of the criteria 
for payment or reimbursement of unauthorized medical expenses 
have been met, the Board finds that the preponderance of the 
evidence is against reimbursement or payment of said claim.  


ORDER

Reimbursement or payment of expenses for unauthorized dental 
treatment from January to March 1994 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

